


110 HR 2403 IH: Southern Empowerment and Economic

U.S. House of Representatives
2007-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2403
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2007
			Mr. Davis of Alabama
			 introduced the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committees on Transportation and Infrastructure and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Consolidated Farm and Rural Development Act
		  to provide for comprehensive community and economic development in the
		  distressed Southern Black Belt and Mississippi Delta region while leveraging
		  existing efforts, entities, and resources.
	
	
		1.Short titleThis Act may be cited as the
			 Southern Empowerment and Economic
			 Development Act to authorize the Delta Black Belt Regional
			 Authority.
		2.FindingsThe Congress finds the following:
			(1)A
			 University of Georgia study, entitled Dismantling Persistent Poverty in
			 the Southeastern United States, finds that counties in the Delta Black
			 Belt region sustained persistent poverty over 3 census periods and comprise the
			 poorest of all regions in the country.
			(2)A
			 study conducted by the Southern Food Systems Education Consortium and led by
			 Tuskegee University, entitled Persistent Poverty in the South,
			 finds that these counties lack a coordinating body, supporting organization, or
			 any central capacity building agency to link and enhance the work of service
			 providers to address the issue of persistent poverty.
			(3)These studies find
			 that the economic peril facing the region results from, and in turn contributes
			 to, the widespread and persistent nature of the region’s poverty.
			(4)These studies find
			 that this region would benefit from a sustained, coordinated strategy targeted
			 at the most distressed communities by a regional initiative.
			(5)There is a
			 Federal-State partnership that is targeted at poverty in the Delta region but
			 overlays with the historic Southern Black Belt’s region of persistent
			 poverty.
			(6)The Delta Regional
			 Authority has shown early promise in addressing causes of persistent poverty as
			 a regional initiative.
			(7)There is value in
			 establishing a collaborative partnership with community-based and faith-based
			 organizations in the distressed region as well as institutions of higher
			 learning in the region as a component of any regional initiative.
			3.Delta Regional
			 Authority expansion
			(a)AuthoritySection
			 382A(1) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 2009aa(1)) is amended to read as
			 follows:
				
					(1)The term
				Authority means the Delta/Black Belt Regional
				Authority.
					.
			(b)Scope of
			 AuthoritySection 382B(a)(1) of such Act (7 U.S.C.
			 2009aa–1(a)(1)) is amended to read as follows:
				
					(1)In
				generalThere is established the Delta/Black Belt Regional
				Authority.
					.
			(c)Constituency
			 Representation BoardSection 382B of such Act (7 U.S.C. 2009aa–1)
			 is amended by adding at the end the following:
				
					(k)Constituency
				Representation Board
						(1)In
				generalThe Authority shall establish a Constituency
				Representation Board (in this subsection referred to as the
				Board).
						(2)Membership
							(A)Appointed
				members
								(i)In
				generalWith respect to each congressional district that includes
				part or all of a county or parish that is in the region, the Governor of the
				State in which the district lies may appoint to the Board 1 individual who has
				(or, if more than half of the population of the district resides in 1 or more
				counties or parishes in the region, 2 individuals who have) the following
				qualifications:
									(I)The individual is
				a legal resident of the district.
									(II)The individual
				resides in a county or parish in the region.
									(III)The individual
				is a community leader or economic development and community development
				practitioner who—
										(aa)represents a
				community-based or faith-based organization or institution of higher learning
				in the region; and
										(bb)has
				direct contact with the persistently poverty stricken population of the
				region.
										(ii)Manner of
				appointmentA Governor shall make an appointment to the Board by
				submitting the appointment in writing to the Authority, which shall maintain
				records of the membership and activities of the Board.
								(B)Federal
				cochairpersonThe Federal cochairperson shall be a member of the
				Board.
							(3)Term of
				office
							(A)In
				generalEach Board member shall be appointed for a 2-year term
				that expires on January 31 of the next odd-numbered calendar year.
							(B)Continuation of
				service
								(i)In
				generalA Board member may continue to serve as such after the
				expiration of the term for which appointed, until the earlier of such time as a
				successor for the member is appointed or the date that is 120 days after the
				end of the term.
								(ii)ExceptionIf
				a congressional district is eliminated as a result of reapportionment then the
				preceding sentence shall not apply with respect to the Board member
				representing the district.
								(C)Term
				limits
								(i)In
				generalExcept as provided in subparagraph (B) and clause (ii) of
				this subparagraph, an individual may not serve more than a single 2-year term
				on the Board.
								(ii)ExceptionAn
				original Board member may be reappointed to the Board once.
								(4)Chair and Vice
				Chair
							(A)In
				generalThe Board members shall elect a Chair and Vice Chair from
				among the members.
							(B)Treatment as
				Governor and AlternateThe Chair and Vice Chair shall be treated
				as if they were a Governor and Alternate, respectively, of a State
				participating in the Authority for governance, voting, and all other purposes
				under section 382B.
							(C)Term of
				officeThe Chair and Vice Chair shall be elected for a 2-year
				term that expires on January 31 of the next odd-numbered year.
							(D)Other
				dutiesThe Chair and Vice Chair shall invite the Executive
				Director of the Authority to each Board meeting and keep the Executive Director
				apprised of the activities of the Board.
							(5)Regional
				subcommittees
							(A)MembershipThe
				Board shall have 4 regional subcommittees, as follows:
								(i)A
				regional subcommittee composed of the Board members from Virginia, North
				Carolina, and South Carolina.
								(ii)A
				regional subcommittee composed of the Board members from Georgia, Florida, and
				Alabama.
								(iii)A regional
				subcommittee composed of the Board members from Texas, Arkansas, and
				Louisiana.
								(iv)A
				regional subcommittee composed of the Board members from Kentucky, Missouri,
				Tennessee, Mississippi, and Illinois.
								(B)DutiesEach
				regional subcommittee shall review projects proposed to be carried out in the
				region covered by the subcommittee, and determine which projects should be
				submitted to the Executive Committee for final approval.
							(6)Executive
				Committee
							(A)MembershipThe
				Board shall have an Executive Committee consisting of the following:
								(i)The Chair and Vice
				Chair of the Board.
								(ii)2
				members of each regional subcommittee, each of whom shall be elected by a
				majority of the members of the regional subcommittee involved.
								(iii)The Federal
				cochairperson.
								(B)FunctionsThe
				Executive Committee shall perform the administrative functions of the Board,
				including review and approval of projects submitted by the regional
				subcommittees and disbursement of funds.
							(7)Community
				strategic planningThe members of the Board shall ascertain and
				communicate to the Authority the strategic planning priorities of communities
				in their respective States and congressional districts. The members of the
				Board shall consult with other community leaders and economic development and
				community development practitioners that represent community-based and
				faith-based organizations from their respective States and congressional
				districts in performing their duties under this paragraph. The members of the
				Board shall collaborate with their respective Governors, Alternates, and
				Members of the United States House of Representatives in the performance of
				their duties under this paragraph.
						(8)Regional and
				State planningThe Board shall participate in the development and
				approval of regional plans and priorities developed by the Authority under
				section 382B(d)(1). Members of the Board may participate in the development of
				their respective State development plans.
						(9)Programs and
				demonstration projects
							(A)Consideration
				and fundingThe Board shall receive applications for, identify,
				evaluate, develop, and fund programs and demonstration projects to be organized
				and operated by community-based or faith-based organizations in the region or
				the institutions of higher learning in the region, consistent with the purposes
				of the Authority.
							(B)Eligibility for
				funding
								(i)In
				generalA program or demonstration project shall not be funded
				under subparagraph (A) unless the Board determines that the program or project
				will benefit a county or identifiable community that experiences significant
				economic distress.
								(ii)Definition of
				county or identifiable community that experiences significant economic
				distressFor purposes of clause (i), a county or identifiable
				community is experiencing significant economic distress if—
									(I)(aa)the 3-year average
				unemployment rate for the county or identifiable community is at least 150
				percent of the national average unemployment rate;
										(bb)the per capita income of the county
				or identifiable community is not more than 67 percent of the national average
				per capita income; and
										(cc)the poverty rate of the county or
				identifiable community is at least 150 percent of the national average poverty
				rate; or
										(II)(aa)the county or
				identifiable community meets the condition described in item (aa) or (bb) of
				subclause (I); and
										(bb)the poverty rate of the county or
				identifiable community is at least 200 percent of the national average poverty
				rate.
										(iii)DeterminationsIn
				determining whether a county or identifiable community is experiencing
				significant economic distress in accordance with clause (ii), the Board may use
				such information as the Board deems reliable.
								(10)Source of
				funds
							(A)In
				generalNot less than 20 percent of the amount appropriated under
				section 382M(a) for a fiscal year shall be available for programs and
				demonstration projects approved for funding under paragraph (9) of this
				subsection.
							(B)Special rule
				regarding administrative expensesAdministrative costs and
				expenses associated with the activities of the Board shall not be considered
				administrative expenses for purposes of section 382M(b).
							(11)Other
				functions
							(A)HearingsThe
				Board shall hold no less than 4 public hearings annually, no less than 1 in
				each region covered by each regional subcommittee, on how the Board and the
				Authority are serving the community-based and faith-based organizations in the
				region that interface directly with the persistently poverty stricken
				population of the region. The Board shall include the information obtained in
				the hearings in the annual reports required by paragraph (12).
							(B)Assessment of
				relevant mattersThe Board may assess any matter involving the
				region or the Authority, including the criteria for distress, programs of the
				Authority, or allocation formulas, and shall and communicate the findings of
				the Board to the Federal cochairperson.
							(12)Annual
				reportsThe Board shall prepare and submit to the Congress an
				annual report on—
							(A)the activities and
				plans of the Board for supporting community-based and faith-based organizations
				in the region;
							(B)the state of the
				community-based and faith-based organizations in the region that interface
				directly with the persistently poverty stricken population of the
				region;
							(C)the programs and
				demonstration projects funded under paragraph (9) of this subsection;
				and
							(D)such other matters
				relating to the activities described in section 382C(a) as the Board wishes to
				bring to the attention of the
				Congress.
							.
			(d)Program
			 areasSection 382C(a) of such Act (7 U.S.C. 2009aa–2(a)) is
			 amended—
				(1)by striking
			 and at the end of paragraph (4);
				(2)by redesignating
			 paragraph (5) as paragraph (8); and
				(3)by inserting after
			 paragraph (4) the following:
					
						(5)to provide
				assistance to severely distressed and underdeveloped areas that lack resources
				for improving educational opportunities including adult and remedial
				education;
						(6)to provide
				assistance to severely distressed and underdeveloped areas that lack resources
				for improving access to affordable, quality health care in rural areas;
						(7)to provide
				assistance to severely distressed and underdeveloped areas that lack resources
				for eliminating sub-standard housing facilities;
				and
						.
				(e)Expansion of
			 funding prioritiesSection 382C(b)(2) of such Act (7 U.S.C.
			 2009aa–2(b)(2)) is amended by adding at the end the following:
				
					(E)Educational
				improvement including adult and remedial education.
					(F)Access to
				affordable, quality rural health care.
					(G)The elimination of
				sub-standard housing
				facilities.
					.
			(f)Funding
			 allocationsSection 382F(d) of such Act (7 U.S.C. 2009aa–5(d)) is
			 amended to read as follows:
				
					(d)Transportation
				and basic public infrastructureDuring a fiscal year, the
				Authority shall allocate for transportation and basic public infrastructure
				projects authorized under paragraphs (1) and (3) of section 382C(a) not more
				than 25 percent of any funds made available under section 382M for the fiscal
				year.
					.
			(g)Limitations on
			 authorization of appropriationsSection 382M(a) of such Act (7
			 U.S.C. 2009aa–12(a)) is amended to read as follows:
				
					(a)In
				generalThere are authorized to be appropriated to the Authority
				to carry out this subtitle $500,000,000 for each of fiscal years 2008 through
				2038, which amounts are authorized to remain available until
				expended.
					.
			(h)Termination of
			 AuthoritySection 382N of such Act (7 U.S.C. 2009aa–13) is
			 amended to read as follows:
				
					382N.Termination of
				AuthorityThis subtitle and
				the authority provided under this subtitle expire on October 1,
				2038.
					.
			4.Scope of the
			 region
			(a)ExpansionSection
			 4(2) of the Delta Development Act (42 U.S.C. 3121 note; Public Law 100–460) is
			 amended in the matter that precedes subparagraph (A) by striking those
			 areas and all that follows through but not limited
			 to.
			(b)ArkansasSection
			 4(2)(A) of such Act (42 U.S.C. 3121 note; Public Law 100–460) is amended by
			 inserting Carroll, Clark, Columbia, Conway, Crawford, Franklin, Garland,
			 Hempstead, Hot Spring, Howard, Johnson, Lafayette, Little River, Logan,
			 Madison, Miller, Montgomery, Nevada, Newton, Perry, Pike, Polk, Pope, Scott,
			 Sevier, Yell, after Van Buren,.
			(c)LouisianaSection
			 4(2)(D) of such Act (42 U.S.C. 3121 note; Public Law 100–460) is amended by
			 inserting Beauregard, Bienville, Calcasieu, Claiborne, De Soto,
			 Jefferson Davis, Red River, Sabine, Vermilion, Vernon, Webster, after
			 St. James,.
			(d)MississippiSection
			 4(2)(E) of such Act (42 U.S.C. 3121 note; Public Law 100–460) is amended by
			 inserting Clarke, Forrest, George, Greene, Hancock, Jasper, Jones,
			 Lamar, Lauderdale, Leake, Neshoba, Newton, Pearl River, Perry, Scott, Smith,
			 Stone, Wayne, after Lawrence,.
			(e)OtherSection
			 4(2)(H) of such Act (42 U.S.C. 3121 note; Public Law 100–460) is amended by
			 striking and at the end.
			(f)AlabamaSection
			 4(2)(I) of such Act (42 U.S.C. 3121 note; Public Law 100–460) is amended by
			 inserting Coffee, Covington, Crenshaw, Dale, Geneva, Henry, Houston,
			 Lee, Pike, after Monroe,.
			(g)Florida,
			 Georgia, North Carolina, South Carolina, Texas, VirginiaSection
			 4(2) of such Act (42 U.S.C. 3121 note; Public Law 100–460) is amended by
			 inserting after subparagraph (I) the following:
				
					(J)the Florida
				counties of Alachua, Baker, Bay, Bradford, Calhoun, Columbia, Dixie, Franklin,
				Gadsden, Gilchrist, Gulf, Hamilton, Holmes, Jackson, Jefferson, Lafayette,
				Leon, Levy, Liberty, Madison, Putnam, Suwannee, Taylor, Union, Walton, and
				Washington;
					(K)the Georgia
				counties of Appling, Atkinson, Bacon, Baker, Baldwin, Ben Hill, Berrien,
				Bleckley, Brantley, Brooks, Bulloch, Burke, Calhoun, Candler, Charlton, Clarke,
				Clay, Clinch, Coffee, Colquit, Cook, Crawford, Crisp, Decatur, Dodge, Dooly,
				Dougherty, Early, Echols, Emanuel, Evans, Glascock, Glynn, Grady, Greene,
				Hancock, Irwin, Jasper, Jeff Davis, Jefferson, Jenkins, Johnson, Lanier,
				Laurens, Liberty, Lincoln, Long, Lowndes, Macon, Marion, McDuffie, McIntosh,
				Meriwether, Miller, Mitchell, Montgomery, Oglethorpe, Peach, Pierce, Pulaski,
				Putnam, Quitman, Randolph, Schley, Screven, Seminole, Stewart, Sumter, Talbot,
				Taliaferro, Tattnall, Taylor, Telfair, Terrell, Thomas, Tift, Toombs, Treutlen,
				Troup, Turner, Twiggs, Ware, Warren, Washington, Wayne, Webster, Wheeler,
				Wilcox, Wilkes, Wilkinson, and Worth;
					(L)the North Carolina
				counties of Anson, Beaufort, Bertie, Bladen, Caswell, Chowan, Columbus, Craven,
				Duplin, Edgecombe, Gates, Greene, Halifax, Harnett, Hertford, Hoke, Hyde,
				Jones, Lenoir, Martin, Montgomery, Nash, New Hanover, Northampton, Pamilco,
				Pasquotank, Pender, Perquimans, Pitt, Richmond, Robeson, Sampson, Scotland,
				Tyrrell, Vance, Warren, Washington, Wayne, and Wilson;
					(M)the South Carolina
				counties of Abbeville, Allendale, Bamberg, Barnwell, Calhoun, Chester,
				Chesterfield, Clarendon, Colleton, Darlington, Dillon, Edgefield, Fairfield,
				Florence, Georgetown, Greenwood, Hampton, Jasper, Lee, Marion, Marlboro,
				McCormick, Newberry, Orangeburg, Saluda, Sumter, Union, and
				Williamsburg;
					(N)the Texas counties
				of Anderson, Angelina, Bowie, Brazos, Burleson, Camp, Cass, Cherokee, Delta,
				Falls, Fannin, Franklin, Freestone, Gregg, Grimes, Harrison, Hill, Hopkins,
				Houston, Jasper, Lamar, Leon, Limestone, McLennan, Madison, Marion, Milam,
				Morris, Nacogdoches, Navarro, Newton, Orange, Panola, Polk, Rains, Red River,
				Robertson, Rusk, Sabine, San Augustine, San Jacinto, Shelby, Smith, Titus,
				Trinity, Tyler, Upshur, Van Zandt, Walker, and Wood; and
					(O)the Virginia
				counties of Brunswick, Buckingham, Charlotte, Cumberland, Danville, Emporia,
				Greensville, Halifax, Lunenburg, Mecklenburg, Nottoway, Prince Edward,
				Southampton, and
				Sussex;
					.
			
